1
2
3
4
5
6
                                UNITED STATES DISTRICT COURT
7
                               CENTRAL DISTRICT OF CALIFORNIA
8
9
10   BRANDON M. SMITH,                                Case No. CV 15-8166-DMG (LAL)

11                                  Petitioner,       JUDGMENT
12                        v.

13   WARDEN G.E. DUCART,

14                                     Respondent.

15
16
17          Pursuant to the Order Accepting Report and Recommendation of United States
18   Magistrate Judge,
19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.
20
     DATED: December 7, 2018                      ______________________________
21                                                DOLLY M. GEE
22                                                UNITED STATES DISTRICT JUDGE

23
24
25
26
27
28
